          Case 1:19-cv-01382-NONE-SAB Document 14 Filed 05/27/20 Page 1 of 2



1

2

3

4

5

6

7

8                               UNITED STATES DISTRICT COURT

9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10
                                        ) Case No.: 1:19-cv-01382-NONE-SAB
11   JENNIFER BUENROSTRO-BRIANO, et al. )
                                        ) STIPULATION TO EXTEND
12              Plaintiff,              ) DISCOVERY AND DISPOSITIVE
                                        ) MOTION DATES
13        v.                            )
                                        )
14   DARRELL LOCKE, et al.              ) (ECF No. 13)
                                        )
15              Defendants.             )
                                        )
16

17          Plaintiffs Jennifer Buenrostro-Briano and Maria Briano filed this civil rights action

18   pursuant to 42 U.S.C. § 1983 on October 2, 2019. On December 18, 2019, the scheduling order
     issued setting all pretrial dates. On May 27, 2020, the parties filed a stipulation to extend all
19
     deadlines other than the pretrial conference and trial due to the COVID-19 pandemic which has
20
     delayed the parties ability to conduct discovery and they have been unable to conduct depositions.
21   The Court finds that good cause exists to grant the stipulation to amend the scheduling order.
22          Accordingly, pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that the
     December 18, 2019 scheduling order is amended as follows:
23
            Fact Discovery Cut-Off:                       September 1, 2020
24
            Expert Witness Disclosures:                   September 1, 2020
25




                                                      1
          Case 1:19-cv-01382-NONE-SAB Document 14 Filed 05/27/20 Page 2 of 2


              Rebuttal Expert Witness Disclosures:           September 15, 2020
1
              Expert Discovery Cutoff:                       October 15, 2020
2
              Deadline for filing Dispositive Motions        October 1, 2020
3

4
              All other aspects of the December 18, 2019 scheduling order remain in effect.

5

6    IT IS SO ORDERED.

7    Dated:     May 27, 2020
                                                            UNITED STATES MAGISTRATE JUDGE
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                                                        2
